78 F.3d 577
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Jesus A. HERNANDEZ, a/k/a Tereso Jesus Herndez-Aviles, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 95-2048.
United States Court of Appeals, First Circuit.
March 6, 1996.

Raymond E. Gillespie on brief for petitioner.
Frank W. Hunger, Assistant Attorney General, Civil Division, Richard M. Evans, Assistant Director, and Lorri L. Shealy, Attorney, U.S. Department of Justice, Civil Division, on brief for respondent.
Before TORRUELLA, Chief Judge, CYR and STAHL, Circuit Judges.
ON PETITION FOR REVIEW OF AN ORDER OF THE BOARD OF IMMIGRATION APPEALS
PER CURIAM.


1
Petitioner seeks review of the Board of Immigration Appeals' (Board) denial of his motion to reopen deportation proceedings.   We have carefully reviewed the record and petitioner's arguments.


2
We will not direct the Board to reopen the proceedings to consider petitioner's new evidence.   Petitioner failed to meet the basic requirement that he present material evidence that was not available and could not have been discovered or presented at the former hearing.  8 C.F.R. § 3.2.  Petitioner's evidence was available to him and discoverable by him at the time of the hearing.


3
Petitioner also failed to present a prima facie case showing that he is presently entitled to an adjustment of status.   Accordingly, the Board properly declined to remand the proceedings to allow petitioner to apply for such an adjustment.  I.N.S. v. Doherty, 502 U.S. 314, 323 (1992).


4
The Board adequately explained its reasons for denying discretionary relief, and we perceive no basis to disturb that decision.  Williams v. I.N.S., 773 F.2d 8, 9 (1st Cir.1985).


5
The petition for judicial review is denied.   Loc.R. 27.1.